DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 27 April 2021, claims 2, 7, 10, 13, 21, and 31 are cancelled while claims 36-39 are withdrawn as a nonelected method of forming an electrolyte. Claims 1, 3-6, 8-9, 11-12, 14-20, 22-30 and 32-35 remain pending, and amendments were made in which the objections and 112(b) rejection are overcome and no new matter has been added.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-9, 11-12, 14-20, 22-30 and 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2005/0019668 A1) in view of Li et al (“Waterproof and Tailorable Elastic Rechargeable Yarn Zinc Ion Batteries by a Cross-Linked Polyacrylamide Electrolyte”, 2018) and Xuan et al (CN 104485437 A). Hereinafter referred to as Yamamoto, Li, and Xuan, respectively.
Regarding claim 1, Yamamoto discloses an electrolyte (“ionic conduction structural member” [0015-0016]) for use in an energy storage device (“secondary battery” [0022]), comprising:
a polymer matrix of at least two crosslinked structures (“polymer matrix” [0068]), including a first polymeric material (“monomer having side chain containing polyethylene oxide group and polypropylene oxide group: first monomer” [0140]) and a second polymeric material (“monomer having ethylene oxide group: second monomer” [0145]);
an electrolytic solution retained by the polymer matrix (“electrolyte” [0016]); and
a separator retained by the polymer matrix ([0165]).
Yamamoto does not disclose wherein the first polymeric material includes a hydrogel, and the second polymeric material includes nanofibrillated cellulose forming a network structure; and 
wherein the at least two crosslinked structures comprise:
	a first crosslinked structure defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel; and
	a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel.
However, Li discloses an electrolyte (“solid-state or gel electrolyte” p. 3142 second paragraph of first column) for use in an energy storage device (“zinc ion battery (ZIB)” p. 3141 first paragraph of first column, where “A key component of the ZIB for the stretchable and th paragraph). Li teaches wherein the first polymeric material includes a hydrogel (“For the PAM-based electrolyte … PAM hydrogel was obtained” p. 3142 last paragraph of first column), and wherein the crosslinked structure comprises: a first crosslinked structure (“polyacrylamide chains” pg. 3142, last paragraph of first column) defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel (“covalent cross-links and hydrogen bonds… PAM hydrogel was obtained through a free-radical polymerization approach” pg. 3142, last paragraph of first column). Li further teaches that when the first polymeric material includes a hydrogel, the electrolyte is able to dissolve different kinds of ions that makes for a suitable ionic conductor (p. 3141 second paragraph of first column), and that when the first crosslinked structure is defined by a plurality of polymer chains of the hydrogel in chemical crosslinks, the electrolyte exhibits a highly porous network structure of the polymer matrix that is beneficial for water trapping and free movement of ions, endowing good ionic conductivity for the energy storage device (p. 3142 second paragraph of second column).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first polymeric material of the electrolyte of Yamamoto in view of Li wherein the first polymeric material includes a hydrogel, and wherein the crosslinked structure comprises: a first crosslinked structure defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel, in order to achieve an electrolyte that is able to dissolve different kinds of ions that makes for a suitable ionic 
Additionally, Xuan discloses a polymer matrix of at least two crosslinked structures (“nano fiber diaphragm” p. 2 second paragraph of “Summary of the invention”), including a first polymeric material (“polymer nanofiber” p. 2 second paragraph of “Summary of the invention”) and a second polymeric material (“fibrillating fibre element nanofiber” p. 2 second paragraph of “Summary of the invention”), and an electrolytic solution retained by the polymer matrix (“electrolyte” p. 2 second paragraph of “Summary of the invention”). Xuan teaches wherein the second polymeric material includes nanofibrillated cellulose (“cellulose nano-fibrous” pg. 2 ‘Described fibrillating fibre element nanofiber…’) forming a network structure with the first polymeric material (“described fibrillating fibre element nanofiber is combined by the intermolecular crosslinked action of major diameter between described low melting point polymer nanofiber” p. 2 second paragraph of “Summary of the invention”), and wherein the at least two crosslinked structures include a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel (Fig. 2 where the polymer matrix is observed to form a “closed pore composite diaphragm” p. 7 first paragraph), wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel (Fig. 3 where “closed pore barrier film after 200 DEG C of heating 2h, substantially cannot see pore structure and exists, and the hole formed that is cross-linked with each other between fiber occurs closed” p. 7 first paragraph). Xuan further teaches that when the second polymeric material includes 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the polymer matrix of at least two crosslinked structures of the electrolyte of Yamamoto in view of Xuan wherein the second polymeric material includes nanofibrillated cellulose forming a network structure with the first polymeric material, and wherein the at least two crosslinked structures include a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel, in order to achieve an electrolyte with a network structure that comprises of holes that ions of the electrolyte pass through and prevents excessive and less desirable ion transfer after damage of the energy storage device, and that forms a nano combined barrier film of closed pores that is suitable as a barrier film for a stable energy storage device that experiences thermal contraction with reasonable expectation of success.
Regarding claim 3, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the chemical crosslink includes 25at least one covalent 
Regarding claim 4, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 3 above, and wherein the chemical crosslink further includes a crosslinking agent (“third monomer” or “monomer having polymerizing functional groups” [0151]) forming the at least one covalent bond with the adjacent pair of polymer chains of the first polymeric material (“covalent bonding” Yamamoto [0151]).
Regarding claim 5, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 4 above, and wherein the crosslinking agent is N,N'- methylenebisacrylamide (“N,N’- methylene bisacrylamide” Yamamoto [0154]).
Regarding claim 6, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the plurality of micropores of the first crosslinked structure are arranged to facilitate electrolyte ions transport (“PAM shows a highly porous network structure” Li p. 3142, 5th paragraph).
Regarding claim 8, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the physical crosslink includes intercrossing and intertwining connections between adjacent polymer chains of the first polymeric material and the second polymeric material (“polymerization reaction” Yamamoto [0125]).
Regarding claim 9
Regarding claim 11, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the at least two crosslinked 10structures include a third crosslinked structure (“orientation structure” Yamamoto [0125]) defined by the plurality of polymer chains of the second polymeric material forming intercrossing and intertwining connections between adjacent pairs of polymer chains of the second polymeric material.
Regarding claim 12, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the hydrogel is polyacrylamide (“PAM” Li pg. 3141, 3rd paragraph).
Regarding claim 14, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the retained electrolytic solution includes a zinc-based compound.
However, Li discloses an electrolytic solution retained by the polymer matrix (“neutral solution” pg. 3141, 3rd paragraph). Li teaches that the retained electrolytic solution includes a zinc-based compound due to its high compatibility with a polyacrylamide-based polymer electrolyte (“zinc sulfate… good compatibility between metal salt and PAM” pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolytic solution of modified Yamamoto in view of Li by including a zinc-based compound in order to achieve good compatibility within the electrolyte.
Regarding claim 15, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 14 above, and wherein the zinc-based compound is 30zinc (II) sulfate (ZnSO4) (“zinc sulfate” Li pg. 3141, 3rd
Regarding claim 16, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the retained electrolytic solution includes a zinc-based compound.
However, Li discloses an electrolytic solution retained by the polymer matrix (“neutral solution” pg. 3141, 3rd paragraph). Li teaches that the retained electrolytic solution includes a zinc-based compound due to its high compatibility with a polyacrylamide-based polymer electrolyte (“zinc sulfate… good compatibility between metal salt and PAM” pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolytic solution of modified Yamamoto in view of Li by including a zinc-based compound in order to achieve good compatibility within the electrolyte.
Regarding claim 17, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 16 above, and wherein the manganese-based compound is manganese (II) sulfate (MnSO4) (“manganese sulfate” Li pg. 3141, 3rd paragraph).
Regarding claim 18, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the separator includes non-woven filter paper.
However, Xuan discloses a separator retained by a polymer matrix (“nanofiber is prepared into non-woven… fabric by the conventional method preparing paper… can be used for… the barrier film preparing lithium ion battery” pg. 4). Xuan teaches that the separator includes non-woven filter paper (pg. 4, 5th and 6th paragraphs), and that a nanofibrillated element can be incorporated into it to create a barrier film that is capable of withstanding battery damage (“serious impact” pg. 4, 7th paragraph) and prevents short circuits (pg. 4, 7th paragraph).

Regarding claim 19, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, and wherein the electrolyte it arranged to receive a stitch penetrating the polymer matrix (“at least one support” Yamamoto [0121] where “support comprising at least one selected from the group consisting of… nonwoven fabric” [0046] and nonwoven fabric comprises of at least one stitch) and a pair of electrodes disposed on opposite sides of the electrolyte without causing a circuit defeat (“When the ionic conduction structural member of the present invention is provided between a negative electrode and a positive electrode…” Yamamoto [0133]).
Regarding claim 20, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 19 above, and wherein the circuit defeat is short circuit (Yamamoto [0293] where the examples tested the life cycle of the battery that indicate the level of resistance of the electrolyte to “degradation” where “overcharging develops an internal short-circuit of the battery to generate heat with a rapidly progressing decomposition of the solvent to cause a lowering of the performance of the secondary battery” Yamamoto [0007]).
Regarding claim 22, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 1 above, but does not disclose wherein the electrolyte is further arranged to physically deform when subjected to an external mechanical load applied to the polymer matrix.
th paragraph). Li teaches that the electrolyte is further arranged to physically deform when subjected to an external mechanical load applied to the polymer matrix (“various deformation conditions” pg. 3144, 2nd paragraph), and that this characteristic of the electrolyte is beneficial for the practical applications in flexible and wearable devices (pg. 3144, 2nd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrolyte of modified Yamamoto in view of Li by arranging it to physically deform when subjected to an external mechanical load applied to the polymer matrix in order to be practically applied to flexible and wearable devices.
Regarding claim 23, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 22 above, and wherein the electrolyte can elastically deform in a way of stretching without mechanical or structural damage (“the yarn battery was recovered back to its shape with over 95.8% of initial capacity remaining” Li pg. 3144, 2nd paragraph).
Regarding claim 24, Yamamoto discloses an energy storage device (“secondary battery” [0022]), comprising:
a first electrode and a second electrode, the first and the second electrode being spaced apart from each other ([0022]),

the electrolyte comprises a polymer matrix of at least two crosslinked structures (“polymer matrix” [0068]), including a first polymeric material (“monomer having side chain containing polyethylene oxide group and polypropylene oxide group: first monomer” [0140]) and a second polymeric material (“monomer having ethylene oxide group: second monomer” [0145]);
an electrolytic solution retained by the polymer matrix (“electrolyte” [0016]); and
a separator retained by the polymer matrix ([0165]).
Yamamoto does not disclose wherein the first polymeric material includes a hydrogel, and the second polymeric material includes nanofibrillated cellulose forming a network structure; and 
wherein the at least two crosslinked structures comprise:
	a first crosslinked structure defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel; and
	a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel.
However, Li discloses an electrolyte (“solid-state or gel electrolyte” p. 3142 second paragraph of first column) for use in an energy storage device (“zinc ion battery (ZIB)” p. 3141 first paragraph of first column, where “A key component of the ZIB for the stretchable and th paragraph). Li teaches wherein the first polymeric material includes a hydrogel (“For the PAM-based electrolyte … PAM hydrogel was obtained” p. 3142 last paragraph of first column), and wherein the crosslinked structure comprises: a first crosslinked structure (“polyacrylamide chains” pg. 3142, last paragraph of first column) defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel (“covalent cross-links and hydrogen bonds… PAM hydrogel was obtained through a free-radical polymerization approach” pg. 3142, last paragraph of first column). Li further teaches that when the first polymeric material includes a hydrogel, the electrolyte is able to dissolve different kinds of ions that makes for a suitable ionic conductor (p. 3141 second paragraph of first column), and that when the first crosslinked structure is defined by a plurality of polymer chains of the hydrogel in chemical crosslinks, the electrolyte exhibits a highly porous network structure of the polymer matrix that is beneficial for water trapping and free movement of ions, endowing good ionic conductivity for the energy storage device (p. 3142 second paragraph of second column).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first polymeric material of the electrolyte of Yamamoto in view of Li wherein the first polymeric material includes a hydrogel, and wherein the crosslinked structure comprises: a first crosslinked structure defined by a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel, in order to achieve an electrolyte that is able to dissolve different kinds of ions that makes for a suitable ionic 
Additionally, Xuan discloses a polymer matrix of at least two crosslinked structures (“nano fiber diaphragm” p. 2 second paragraph of “Summary of the invention”), including a first polymeric material (“polymer nanofiber” p. 2 second paragraph of “Summary of the invention”) and a second polymeric material (“fibrillating fibre element nanofiber” p. 2 second paragraph of “Summary of the invention”), and an electrolytic solution retained by the polymer matrix (“electrolyte” p. 2 second paragraph of “Summary of the invention”). Xuan teaches wherein the second polymeric material includes nanofibrillated cellulose (“cellulose nano-fibrous” pg. 2 ‘Described fibrillating fibre element nanofiber…’) forming a network structure with the first polymeric material (“described fibrillating fibre element nanofiber is combined by the intermolecular crosslinked action of major diameter between described low melting point polymer nanofiber” p. 2 second paragraph of “Summary of the invention”), and wherein the at least two crosslinked structures include a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel (Fig. 2 where the polymer matrix is observed to form a “closed pore composite diaphragm” p. 7 first paragraph), wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel (Fig. 3 where “closed pore barrier film after 200 DEG C of heating 2h, substantially cannot see pore structure and exists, and the hole formed that is cross-linked with each other between fiber occurs closed” p. 7 first paragraph). Xuan further teaches that when the second polymeric material includes 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the polymer matrix of at least two crosslinked structures of the electrolyte of Yamamoto in view of Xuan wherein the second polymeric material includes nanofibrillated cellulose forming a network structure with the first polymeric material, and wherein the at least two crosslinked structures include a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, wherein a network structure of the nanofibrillated cellulose includes a plurality of nanofibrils engaging with a plurality of micropores of the first crosslinked structure in the hydrogel, in order to achieve an electrolyte with a network structure that comprises of holes that ions of the electrolyte pass through and prevents excessive and less desirable ion transfer after damage of the energy storage device, and that forms a nano combined barrier film of closed pores that is suitable as a barrier film for a stable energy storage device that experiences thermal contraction with reasonable expectation of success.
Regarding claim 25
Regarding claim 26, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the second electrode is a cathode including a substrate deposited with an active material (Yamamoto [0190]).
Regarding claim 27, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 25 above, but does not disclose wherein the substrate is selected from the group consisting of carbon nanotube paper, carbon cloth, carbon paper and nickel/copper alloy cloth.
However, Li discloses an energy storage device (“rechargeable zinc ion battery” pg. 3141, 1st paragraph) that includes a first electrode that is an anode (“zinc anode” pg. 3141, 3rd paragraph). Li teaches a substrate deposited with zinc metal and that carbon nanotube cloth is selected for it (“Double-helix carbon nanotube (CNT)” pg. 3141, 3rd paragraph), which effectively enhances the strength and robustness of the electrode under different deformation conditions and significantly improves electrolyte wetting of the electrode surface (pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first electrode of the energy storage device of modified Yamamoto in view of Li by selecting the first electrode to be a carbon nanotube cloth anode in order to effectively enhance the strength and robustness of the electrode under different deformation conditions and significantly improve electrolyte wetting of the electrode surface with reasonable expectation of success.
Regarding claim 28, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 26 above, but does not disclose wherein the active material is a composite of carbon nanotube and a- MnO2.
st paragraph) that includes a second electrode that is a cathode (“MnO2 cathode” pg. 3141, 3rd paragraph), which further includes a substrate deposited with an active material (“MnO2 paste” pg. 3142, 1st paragraph). Li teaches that the active material is a composite of carbon nanotube and a- MnO2 (“MnO2 yarn… based on the CNT [carbon nanotube] fibers” pg. 3142, 1st paragraph). Li teaches that the carbon nanotube effectively enhances the strength and robustness of the electrode under different deformation conditions and significantly improves electrolyte wetting of the electrode surface (pg. 3141, 3rd paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the second electrode of the energy storage device of Yamamoto in view of Li by selecting the active material to be a composite of carbon nanotube and a- MnO2 in order to effectively enhance the strength and robustness of the electrode under different deformation conditions and significantly improve electrolyte wetting of the electrode surface with reasonable expectation of success.
Regarding claim 29, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 28 above, and wherein the composite is obtained by a hydrothermal reaction of carbon nanotube with KMnO4 and Mn(CH3COO)L at 120-140°C (“Preparation of the MnO2 Cathode” Li pg. 3146).
Regarding claim 30, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein 15the at least two crosslinked structures further include:

Regarding claim 32, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, but does not disclose wherein the separator is non-woven filter paper.
However, Xuan discloses a separator retained by a polymer matrix (“nanofiber is prepared into non-woven… fabric by the conventional method preparing paper… can be used for… the barrier film preparing lithium ion battery” pg. 4) of an energy storage device (pg. 4, 1th paragraph). Xuan teaches that the separator includes non-woven filter paper (pg. 4, 5th and 6th paragraphs), and that a nanofibrillated element can be incorporated into it to create a barrier film that is capable of withstanding battery damage (“serious impact” pg. 4, 7th paragraph) and prevents short circuits (pg. 4, 7th paragraph).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the separator of the electrolyte of Yamamoto in view of Xuan by selecting the separator to include non-woven filter paper in order to obtain a barrier film that is capable of withstanding battery damage and prevents short circuits with reasonable expectation of success.
Regarding claim 33, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the electrolyte it arranged to receive a stitch penetrating the polymer matrix (“at least one support” Yamamoto [0121] where “support comprising at least one selected from the group consisting of… nonwoven fabric” [0046] and nonwoven fabric comprises of at least one stitch) and a pair of electrodes disposed on opposite sides of the electrolyte without causing a circuit defeat (“When the ionic conduction structural 
Regarding claim 34, modified Yamamoto discloses all of the limitations for the electrolyte as set forth in claim 19 above, and wherein the circuit defeat includes a short circuit (Yamamoto [0293] where the examples tested the life cycle of the battery that indicate the level of resistance of the electrolyte to “degradation” where “overcharging develops an internal short-circuit of the battery to generate heat with a rapidly progressing decomposition of the solvent to cause a lowering of the performance of the secondary battery” Yamamoto [0007]).
Regarding claim 35, modified Yamamoto discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the energy storage device is a rechargeable battery (“secondary battery” Yamamoto [0002]).

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive. 
Applicant seems to argue that there is a lack of motivation for a person of ordinary skill in the art to modify the second crosslinked structure of Yamamoto, or the second monomer, by selecting it to be the nanofibrillated cellulose of Xuan.
However, the Office Action discloses that the motivation to execute such motivation is to improve the electrolyte by a resulting formation of pores that is sufficient for electrolyte ions to pass, and prevents excessive and less desirable ion transfer after damage to the energy storage device as taught by Xuan (pg. 2 ‘Summary of the invention’, 2nd paragraph) in which a problem of internal short circuits of an energy storage device is addressed in Yamamoto ([0007]).

Applicant seems to argue that the modification of the second crosslinked structure of Yamamoto, or the second monomer, with the nanofibrillated cellulose of Xuan would alter the second crosslinked structure of Yamamoto such that it would be unsuitable for its intended purpose.
However, in response to this argument, Yamamoto discloses that an intended purpose of the prior art invention is to form a network structure to serve as an ionic conduction structural member where ionic conduction paths exist stably without being destroyed by heating or the like, or in other words has improved thermal stability, and shrinkage of the network structure does not occur, or in other words is more structurally stable ([0074]), when the battery that comprises the electrolyte of the network structure is overcharged, increased development of internal short circuiting, and degraded battery performance ([0007]). Xuan discloses than an intended purpose of the prior art invention is to provide a diaphragm or a barrier film of closed pores that is dimensionally stable with small amount of shrinkage after heating in high temperature environments to prevent excessive electrolyte ion transfer after damage to the battery that comprises an electrolyte (p. 2 second and third paragraphs of “Summary of the invention”), where damage may occur in the form of overcharge, short circuits, incorrect connection, abnormal currents and capacities, and increased battery temperature (p. 1 third paragraph).
Therefore, it would be obvious for a person of ordinary skill in the art to combine the prior art references of Yamamoto and Xuan as the intended use of both inventions are for batteries in conditions such as high temperatures, overcharging, and high risk of short circuiting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721